This court finds that the court of appeals erred in its finding that the said court of common pleas had no jurisdiction of the subject-matter of the said action and was not authorized to try, hear and determine the appeal of the said defendant in error. This court further finds that the said court of appeals should have considered all of the other assignments of error included in the petition filed by the Industrial Commission in the court of appeals.
It is, therefore, ordered and adjudged by this court that the judgment of the said court of appeals be, and the same is hereby, vacated and this cause remanded to the court of appeals with instructions *459to consider the assignments of error above referred to.

Judgment vacated and cause remanded to court of appeals.

Nichols, C. J., Wanamaker, Johnson and Donahue, JJ., concur.